BIGGS, Circuit Judge
(dissenting).
I must respectfully dissent from the majority opinion in this case for the following reasons:
The statement of claim filed by the appellant states in part:
“The firm of Rhoades & Company was at all times hereinbefore complained of a recognized place of safe deposit.
“At the times hereinbefore complained of, plaintiff had on deposit with the said Rhoades & Company in the Bank of Manhattan Company, New York City, which Bank is a recognized place of safe deposit, large sums of money.
“On or about January 7th, 1935, the Sterling Investment Corporation fraudulently obtained from Rhoades & Company and the Bank of Manhattan Company, the sum of $28,150.00, the property of and belonging to plaintiffs.”
The “sum of $28,150.00,” stated above, refers to the phrase “large sums of money” set out in the second paragraph quoted.
Money is universally defined as metal, coined or stamped, or as a written or stamped promise or certificate such as a government note or bank note, issued by recognized authority as a medium of exchange. Webster’s New International Dictionary defines money as “Any material that by agreement serves as a common medium and measure of value in trade.” It therefore seems apparent that by the use of the word money in that portion of the statement of claim set out above the appellant has pleaded that bank notes or specie were obtained fraudulently from Rhoades & Co., “a recognized place of safe deposit,” and that such currency or specie was the property of the appellant.
A copy of the bond was attached to and made part of the statement of claim. Under it the indemnity company, the ap-pellee, is liable for “any loss * * * of money * * * in which the insured has a pecuniary interest * * * sustained through larceny, whether common law or statutory * * * or other fraudulent means * * * while the property is within any of the insured’s offices * * * or upon the premises of the insured’s bankers * * * or in any recognized place of safe deposit.”
The term “money” is defined in the bond to have its ordinary meaning of “currency, coin, bank notes. * * * ”
The question now before the court is simply the determination of the sufficiency of the pleading, and every well-pleaded allegation of fact in the statement of claim must be taken to be true.
It will be noted by a comparison of the terms of the bond and the statement of claim that the appellant has pleaded the loss through fraudulent means of its money held in safe deposit, and that such pleading brings the appellant within the terms of the bond.
The conclusion follows that such a loss as is pleaded cannot be a trading loss.
For these reasons, the judgment of the court below should be reversed.